DETAILED ACTION
Claims 1-20 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.     
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claims 1, 3-6, 13, 15, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Herbach (U.S. Pat. No. 8,996,224, hereinafter “Herbach”) in view of Skaaksrud et al. (U.S. Pat. No. 11,331,790, hereinafter “Skaaksrud”).
Specifically, regarding Claim 1, Herbach discloses a vehicle configured to operate in an autonomous driving mode (Abstract), comprising: a driving system including a steering subsystem (1644), an acceleration subsystem (1646) and a deceleration subsystem (1648) to control driving of the vehicle in the autonomous driving mode (col. 29, ll. 21-24), a plurality of wheels arranged in two or more wheel sets, each wheel set being configured for independent actuation by the driving system relative to the other wheel sets (col. 27, ll. 47-53), a perception system (1604) including one or more sensors configured to detect objects in an environment surrounding the vehicle based on obtained sensor data, each of the one or more sensors being positioned along the vehicle (col. 27, ll. 59-67), and a control system (1606) operatively connected to the driving system and the perception system, the control system having one or more computer processors (col. 29, ll. 19-20) configured to: receive sensor data from the perception system (col. 20, ll. 47-59), create a control plan based on the received sensor data (col. 20, ll. 47-59),  but does not disclose the claimed identifying and actuating. 
However, Skaaksrud discloses [a system configured to] identify selected ones of the plurality of wheels in the two or more wheel sets to adjust based on the control plan, and actuate the identified wheels independently of one another according to the control plan when operating in the autonomous driving model (col. 74, l. 51 – col. 75, l. 9).
 Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Skaaksrud with those of Herbach to provide increased maneuverability and safety during autonomous operation. 
Regarding Claims 3-6, Skaaksrud discloses that the control system is configured to cause the selected wheels in the two or more wheel sets to vary position to (i) cause a lateral movement of the vehicle (col. 74, ll. 55-61), as recited in Claim 3, (ii) provide braking of the vehicle (e.g., from a rotating position to a standing position; col. 74, ll. 55-61), as recited in Claim 4. (iii) alter a pivoting axis the vehicle (col. 75, ll. 39-44), as recited in Claim 5, and (iv) reduce a blind spot of the perception system (col. 75, ll. 39-44), as recited in Claim 6.
 Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Skaaksrud with those of Herbach to provide increased maneuverability and safety during autonomous operation.
Claims 13 and 20 include language similar to that of Claim 1 and are rejected for reasons at least similar to those discussed above with respect to Claim 1.

Claims 2, 7, 14, and 16, are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Herbach and Skaaksrud in view of Pillar et al. (U.S. Pat. No. 5,417,299, hereinafter “Pillar”). 
The combination of Herbach and Skaaksrud discloses substantially all of the limitations of the present invention, and Skaaksrud further discloses that the control plan includes changing a position or orientation of the at least one trailer unit relative to the tractor (col. 76, ll. 34-40), but does not disclose the claimed tractor. 
However, Pillar discloses that the vehicle is a cargo vehicle having a tractor and at least one trailer pivotally coupled to the tractor (col. 2, l. 66 – col. 3, l. 3), as recited in Claim 2, and (ii) the control plan includes a maneuver selected from the group consisting of a parking maneuver, a turning maneuver, and a backing up maneuver (col. 2, l. 66 – col. 3, l. 3), as recited in Claim 7.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pillar with Herbach and Skaaksrud to provide default maneuverability processes to prevent operational errors and contact with foreign objects.
Claims 14 and 16 include language similar to that of Claims 2 and 7, respectively, and are rejected for reasons at least similar to those discussed above.

 Claims 8-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Herbach and Skaaksrud in view of Ghneim et al. (U.S. Pat. Pub. No. 2017/0123431 A1, hereinafter “Ghneim”). 
The combination of Herbach and Skaaksrud discloses substantially all of the limitations of the present invention, and Skaaksrud further discloses that the control plan includes adjusting a height of a portion of the vehicle to avoid an object detected by the perception system (col. 76, ll. 34-40), as recited in Claim 11, and Herbach discloses that the control plan is created to maintain a threshold distance from another vehicle in the environment (col. 29, ll. 10-16), as recited in Claim 12, but does not disclose the claimed model.
However, Ghneim discloses that the control system (i) stores a model of the vehicle (¶ [0055]), as recited in Claim 8, and (ii) is further configured to create the control plan based on the vehicle model (¶ [0055]), as recited in Claim 9.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ghneim with Herbach and Skaaksrud to provide accurate and detailed modeling data to ensure operation within vehicular limitations.  
Regarding Claim 10, although the combination of  Herbach, Skaaksrud, and Ghneim does not disclose that the control plan is created to minimize a swept volume of the vehicle along a route in accordance with the vehicle model, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a plan to minimize a swept volume to minimize or eliminate potential driving hazards in a vehicle vicinity since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617, F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). 
Claims 17, 18, and 19, include language similar to that of Claims 11, 10, and 12, respectively, and are rejected for reasons at least similar to those discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833